Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites the identification step is performed by a human operator, however, claim 12 (from which claim 17 depends) establishes that the identification step is performed by the controller. The scope of the claim cannot be ascertained.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-7, 9-13, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claybrough (US 2018/0170540 A1) in view of Irish (US 2018/0155057 A1).
As to claims 1, 12, Claybrough teaches a camera-equipped unmanned aerial vehicle (abstract);	a database (Though the phrase “database” is not explicitly used, a database is merely an organized collection of data. Thus, at least the program logic and/or stored information of the system of Claybrough constitutes a database as claimed because such data is inherently organized into the specific configuration disclosed) having stored therein a plurality of inspection routines, and a three-dimensional rendering of a plurality of mobile structures (The human operator 24 has access to a plurality of parameters, for example: … a model, for example a 3D model, of the surface of the object to be inspected from among a selection of predefined models that can be accessed, for example, on the web server 22 … the task to be carried out: quick inspection, in-depth inspection, partial inspection, etc. – [96], [97], [100]); and	a controller (a control module 34 for controlling the robot, suitable for processing instructions for piloting the robot, which instructions originate from the management module 18 or from the other modules on board the robot 14 – [89]; the management module can be on board a robot of the fleet – [34]), the controller being programmed perform the steps of:	selecting an inspection routine for a portion of the mobile structure from a plurality of available inspection routines (The first step of the method is a step 44 for configuring the inspection, and is performed by the human operator 24 on the management module, via a human-machine interface. The human operator 24 has access to a plurality of parameters, for example: … the task to be carried out: quick inspection, in-depth inspection, partial inspection, etc. – [96], [100]);	retrieving (According to the embodiments, each robot receives all instructions allocated thereto before the execution step 48, or only a first part of the instructions, whereby the following instructions are sent during the execution step 48. In both cases, the management module 18 can change the tasks currently being executed by sending new instructions in the event of a change of situation – [102]), from a database (18 – F.1), a flight plan for the UAV corresponding to the selected inspection routine (Once the parameters have been validated by the human operator 24, the inspection method moves on to a step 46 for determining a set of instructions. This determination step 46 is carried out by the management module 18. It consists in determining, according to the parameters chosen by the human operator 24 in the preceding step and in particular according to the model of the surface to be inspected, a set of displacement instructions and a set of image acquisition instructions that are allocated to each robot of the fleet 12. The inspection is therefore broken down into various tasks, which are translated into instructions issued to the robots of the fleet 12, providing coverage of the entire surface to be inspected, according to the model of said surface. – [101]), the flight plan corresponding to a portion of the identified mobile structure and comprising instructions to visit positions in three-dimensional space corresponding to points of the structure identified for inspection in the inspection routine (The displacement instructions contain directives for defining the three-dimensional trajectory in addition to the orientation of the flying robots. These displacement instructions are, for example, a displacement of a flying robot from a point A (having the coordinates (Ax, Ay, Az)) to a point B (having the coordinates (Bx, By, Bz)) with a constant orientation. The instructions for acquiring an image of a surface of the object at point B comprise, for example, directives regarding the control of the image acquisition module, in particular the orientation thereof in space, the settings of the optical and capture system thereof, and a triggering directive. The instructions can then be a processing operation for processing said acquired image, a displacement to a new point C (having the coordinates (Cx, Cy, Cz)), and a new image acquisition, etc. Therefore, the management module 18 allows instructions to be generated for a fleet of flying robots based on a reference surface, allowing said flying robots to carry out an inspection in an automatic manner. – [101]);	operating the UAV according to the retrieved flight plan (w.r.t During the execution step 48 – [104]; w.r.t The instructions allocated to each robot of the fleet 12 are transmitted to said robots by the management module 18 in order to allow the tasks connected to said instructions to be carried out in a step 48 for the execution of the tasks by each robot of the fleet 12. – [102]);	at one or more of the positions visited, capturing data indicative of a condition of a corresponding point of the structure (During the execution step 48, each robot of the fleet 12 carries out at least one acquisition of an image via the acquisition module 26 thereof, and a processing operation of the image acquired via the processing module 28 thereof. – [104]);	identifying points of the structure where the condition of the structure appears sub-optimal (The processing of the image by the processing module 28 consists of providing a result representative of the state of the inspected surface. The processing module 28 thus determines, from the acquired image, the presence of a potential defect on the surface, for example by comparing the image acquired with a previous image of the same surface (recovered from the web server or provided by the management module), or by detecting sudden variations in colour or appearance (fineness, grain, blurring, shine, etc.), etc. – [106]; Alternatively, or additionally, (an operator identifies the points and makes a decision whether a secondary inspection is warranted, see The result is then presented to a human operator via the presentation device 20 during a presentation step 52. The results can be presented in several forms and via different types of human-machine interfaces, for example interfaces that comprise a 3D representation of the model used to determine the instructions, on which the potential defect is positioned, a display of the image of the surface that is associated with the result on a screen, or the generation of a written report, etc. The report comprises, for example, a list of potential defects detected, the location thereof, the classification thereof (type of defect), and the characterisation thereof (size and severity of the defect). The operator can then launch another automatic inspection method with new parameters, for example in order to inspect the portions containing detected potential defects in a more precise manner or with new sensors. – [128]));	saving the coordinates of points of the structure so identified (Each result is associated with a location provided by the location determination module 36. Said location is expressed according to a coordinate system relative to the surface to be inspected in order to be easily found by a human operator. The location determination module 36 is used to determine the positioning of the robot 14, and to deduce therefrom the location of said result relative to said positioning. – [126]; Alternatively, or additionally, Each result can also be stored in memory in order to create a historical log of the inspections performed for the same object. This historical log can be transmitted to the web server for future use, potentially in a different environment (for example for aircraft, the inspection of which can take place in various locations), or for further processing. – [128]); and	on completion of the inspection, revisiting one or more points identified as sub-optimal and performing a further inspection under the control of an operator (The operator can then launch another automatic inspection method with new parameters, for example in order to inspect the portions containing detected potential defects in a more precise manner or with new sensors. – [128]).	However, “using the camera to identify the mobile structure to be inspected” may not be explicitly disclosed.	In a related invention, Irish teaches using camera to identify mobile structures to be inspected (For example, the UAV 110 may be operated to travel to a target location, where the target location may be described as the location of a target vehicle. After the UAV 110 confirms it has arrived at the target location, the UAV 110 may implement procedures to identify the target vehicle by scanning a vehicle identification number (VIN) on the target vehicle. As the target location may include more than one vehicle, the UAV 110 may be operated to scan more than one vehicle for its VIN to identify the respective target vehicle. The UAV 110 may also be operated to identify the target vehicle by capturing a digital image of one or more vehicles that are within the target location, and analyzing the digital image according to an image recognition processes to detect vehicle identifiers that may be relied on to identify the vehicles. Vehicle identifiers may include an alphanumeric VIN or other identifying set of numbers/letters (e.g., model number, license plate), or unique vehicle characteristics that may be relied upon to identify the vehicle (e.g., vehicle shape, size, unique characteristics such as wheel design, color, or specialty trim). By analyzing the vehicle identifier for one or more of the vehicles depicted in the digital image, the UAV 110 may be able to identify the target vehicle. – [30]).	It would have been obvious to incorporate the teachings of Irish into the system of Claybrough such that using the camera to identify the mobile structure to be inspected be performed. The motivation being to ensure an inspection is performed on the intended mobile structure, which may be located near other mobile structures and/or which may have been unexpectedly relocated. 
As to claim 2, the combination teaches the method of claim 1, wherein the captured data comprise image data (Claybrough: The image is acquired by one or more sensors of the acquisition module 26, allowing different image types to be obtained, depending on the sensor used. For example, the sensors can be infrared sensors, cameras for the visible spectrum, ultraviolet sensors, or any other sensor allowing the formation of an image of electromagnetic or acoustic waves in a frequency band. The sensor can also be a 3D sensor, such as a depth sensor, time of flight (TOF) sensor, infrared pattern projection sensor or stereoscopic sensor, etc. Finally, a sensor can acquire images of the same portion over a plurality of frequency spectra (hyperspectral imaging). – [105]).
As to claim 4, the combination teaches the method of claim 1, further comprising transmitting the captured data to an operator for analysis (Claybrough: According to this aspect of the invention, each flying robot transmits the results of the processing operations performed on the images acquired to the presentation device so that a human operator can interpret them. Given that the results transmitted by each robot of the fleet are representative of the state of the inspected surface, they in particular allow a classification to be proposed for classifying the potential defects detected, and for example allow the image acquired, the associated result and a classification of the potential defect to be displayed on a screen of the presentation device, or a report to be generated comprising the list of potential defects detected. – [39]).
As to claim 5, the combination teaches the method of claim 4, wherein the transmitting is performed substantially in real-time as the data are captured (Claybrough: Each result of each processing operation and the location of said result are transmitted by the communication module 32 to the presentation device 20 during a result transmission step 50. According to the embodiments, the result can be transmitted once the inspection is complete, or continuously during the inspection.– [127]).
As to claim 6, the combination teaches the method of claim 4, wherein the transmitting is performed after the completion of the inspection flight plan (Claybrough: Each result of each processing operation and the location of said result are transmitted by the communication module 32 to the presentation device 20 during a result transmission step 50. According to the embodiments, the result can be transmitted once the inspection is complete, or continuously during the inspection.– [127]).
As to claims 7, 13, the combination teaches the invention of claims 1, 12, respectively; wherein, the step of using the camera to identify the mobile structure to be inspected comprises capturing a unique identifier on the structure (Irish: Vehicle identifiers may include an alphanumeric VIN or other identifying set of numbers/letters (e.g., model number, license plate), or unique vehicle characteristics that may be relied upon to identify the vehicle (e.g., vehicle shape, size, unique characteristics such as wheel design, color, or specialty trim). By analyzing the vehicle identifier for one or more of the vehicles depicted in the digital image, the UAV 110 may be able to identify the target vehicle. – [30]).
As to claims 9, 15, the combination teaches the invention of claims 1, 15, respectively; wherein the flight plan maintains the UAV at a predetermined distance from a surface of the mobile structure, determined by the selected inspection routine (planning ensures collisions are avoided, see Claybrough: The purpose of the emergency tasks is generally to distance the robot from the object, and they depend on the location of the robot relative to the object. According to a plurality of alternative embodiments of the invention, all emergency tasks are determined either by the management module or by each robot. In the event that each robot determines all of the emergency tasks, each robot transmits all tasks to the management module so that it can determine whether a robot runs the risk of colliding with another as a result of these tasks. – [48]).
As to claims 10, 16, the combination teaches the invention of claims 1, 12, respectively; wherein the step of identifying points of the structure where the condition of the structure appears sub-optimal is performed automatically by comparison of data retrieved by the camera with pre-stored data for the respective point of the mobile structure (Claybrough: The processing module 28 thus determines, from the acquired image, the presence of a potential defect on the surface, for example by comparing the image acquired with a previous image of the same surface (recovered from the web server or provided by the management module) – [106]).
As to claims 11, 17, as best can be understood, the combination teaches the invention of claims 1, 12, respectively; wherein the step of identifying points of the structure where the condition of the structure appears sub-optimal is performed by a human operator (an operator identifies the points and makes a decision whether a secondary inspection is warranted, see Claybrough: The result is then presented to a human operator via the presentation device 20 during a presentation step 52. The results can be presented in several forms and via different types of human-machine interfaces, for example interfaces that comprise a 3D representation of the model used to determine the instructions, on which the potential defect is positioned, a display of the image of the surface that is associated with the result on a screen, or the generation of a written report, etc. The report comprises, for example, a list of potential defects detected, the location thereof, the classification thereof (type of defect), and the characterisation thereof (size and severity of the defect). The operator can then launch another automatic inspection method with new parameters, for example in order to inspect the portions containing detected potential defects in a more precise manner or with new sensors. – [128]).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claybrough and Irish as applied to claim 1 above, and further in view of Burch, V et al. (US 2018/0089611 A1).
As to claim 3, the combination teaches the method of claim 1.	However, “wherein the captured data comprise video data” is not explicitly disclosed.	In a related invention, Burch teaches wherein the captured data comprise video data (For example, still images may be transmitted by PID back to the display-enabled transceiver one by one or in groups, while video information may be transmitted to the display-enabled transceiver in a streaming format where it may be buffered on the display-enabled transceiver or as a single video recording file. – [269]).	It would have been obvious to incorporate the teachings of Burch into the system of modified Claybrough such that wherein the captured data comprise video data as described. The motivation being to better provide continuous inspection.

Claims 8, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claybrough and Irish as applied to claims 7, and 13 above, and further in view of Kesler et al. (US 2016/0153913 A1).
As to claims 8, 14 the combination teaches the invention of claims 7, 13, respectively; wherein the mobile structure is an aircraft (Claybrough: aircraft - abstract, e.g. 54 - F.4). 	However, “the unique identifier is an aircraft tail number” is not explicitly disclosed.	In a related invention, Kesler teaches an aircraft tail number (For example, in an advantageous embodiment, a tail number of an aircraft may be an identifier detected from an image captured by a high definition camera. – [102]).	It would have been obvious to incorporate the teachings of Kesler into the system of modified Claybrough such that the unique identifier that is captured is an aircraft tail number as described. The motivation being to better identify aircraft type mobile structures.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326.  The examiner can normally be reached on Monday-Friday from 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached via telephone (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.F.E/Examiner, Art Unit 3663                                                                                                                                                                                                        


/ADAM D TISSOT/Primary Examiner, Art Unit 3663